                      Case 2:20-cv-06293-CBM-PLA Document 52 Filed 09/15/21 Page 1 of 1 Page ID #:991



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8                               UNITED STATES DISTRICT COURT
                              9                           CENTRAL DISTRICT OF CALIFORNIA
                           10
                           11     IRISH ROVER ENTERTAINMENT,                     Case No.: 2:20-cv-06293-CBM-PLA
                                  LLC, a California limited liability
                           12     company,                                       Assigned to Hon. Consuelo B.
                                                                                 Marshall
                           13                    Plaintiff,
                           14              v.                                    DISCOVERY MATTER
                           15     AARON SIMS, an individual; MATT                ORDER RE STIPULATED
                                  DUFFER, an individual; ROSS                    PROTECTIVE ORDER
                           16     DUFFER, an individual; NETFLIX,
                                  INC., a Delaware corporation;
                           17     NETFLIX STREAMING SERVICES,
                                  INC., a Delaware corporation; 21               First Amended Complaint Filed:
                           18     LAPS, INC., a California corporation;          October 12, 2020
                                  and DOES 1 through 50, inclusive,
                           19
                                                 Defendants.
                           20
                           21
                           22
                           23              Having considered the papers, and finding that good cause exists, the Parties’
                           24     Stipulated Protective Order is granted.
                           25              IT IS SO ORDERED.
                           26
                           27     Dated: September 15, 2021
                                                                               Hon. Paul L. Abrams
                           28                                                  United States Magistrate Judge

                                                                                                      ORDER RE STIPULATED
      Loeb & Loeb                 21232093.1
A Limited Liability Partnership                                                                         PROTECTIVE ORDER
    Including Professional        231804-10002
         Corporations
